               Case 8:20-cv-00432-DKC Document 1-1 Filed 02/18/20 Page 1 of 39
Appendix3toDf;D 185-002




                                            '1ARY IXAN'1) 1)lN'
                                            N                 'ISIO N O F CO R R EC T IO N'
                                         Rl-
                                           xoUli-
                                                'S'I'Ff)R ADA
                                                            '11
                                                             , NISTRA'-1>lX'E-.REAIEDA'
                                            (lnstrut-tiilt3slbrlrïltnpletjogthisfortu arco'
                                                                                          n thebavlt)
'
                          :%
                         x?    j'
                               '.).
                                $ '
                                  E
                                  t).
                                    (j(a
                                    E  .!) i)j
                                             h'
                                              )
                                              ,'
                                               .
                                               t1St.
                                               .   !j
                                                    .
                                                    .t.
                                                      j.
                                                       9
                                                       x.
                                                        j(
                                                         yq;).

1
7n4ertIi
       ?.
       -r59
          .
          '
          .5,l
             ttlqucs1.
                     '   /'




                                                                 PartC..
                                                                       -..REC EIP'1-
Case 8:20-cv-00432-DKC Document 1-1 Filed 02/18/20 Page 2 of 39
Case 8:20-cv-00432-DKC Document 1-1 Filed 02/18/20 Page 3 of 39
Case 8:20-cv-00432-DKC Document 1-1 Filed 02/18/20 Page 4 of 39
Case 8:20-cv-00432-DKC Document 1-1 Filed 02/18/20 Page 5 of 39
Case 8:20-cv-00432-DKC Document 1-1 Filed 02/18/20 Page 6 of 39
                   Case 8:20-cv-00432-DKC Document 1-1 Filed 02/18/20 Page 7 of 39




.a7   x >$
 NZ '.
.e   'w  .NN.' (
      %%**




                                                  '
                                                        )k .
                                                           e ?k ...>1
                                             > snx..# .x ïaee' -.-/Ne
                                                         .          't
Case 8:20-cv-00432-DKC Document 1-1 Filed 02/18/20 Page 8 of 39
Case 8:20-cv-00432-DKC Document 1-1 Filed 02/18/20 Page 9 of 39
Case 8:20-cv-00432-DKC Document 1-1 Filed 02/18/20 Page 10 of 39
Case 8:20-cv-00432-DKC Document 1-1 Filed 02/18/20 Page 11 of 39
Case 8:20-cv-00432-DKC Document 1-1 Filed 02/18/20 Page 12 of 39
Case 8:20-cv-00432-DKC Document 1-1 Filed 02/18/20 Page 13 of 39
Case 8:20-cv-00432-DKC Document 1-1 Filed 02/18/20 Page 14 of 39
Case 8:20-cv-00432-DKC Document 1-1 Filed 02/18/20 Page 15 of 39
Case 8:20-cv-00432-DKC Document 1-1 Filed 02/18/20 Page 16 of 39
Case 8:20-cv-00432-DKC Document 1-1 Filed 02/18/20 Page 17 of 39
Case 8:20-cv-00432-DKC Document 1-1 Filed 02/18/20 Page 18 of 39
Case 8:20-cv-00432-DKC Document 1-1 Filed 02/18/20 Page 19 of 39
Case 8:20-cv-00432-DKC Document 1-1 Filed 02/18/20 Page 20 of 39
Case 8:20-cv-00432-DKC Document 1-1 Filed 02/18/20 Page 21 of 39
Case 8:20-cv-00432-DKC Document 1-1 Filed 02/18/20 Page 22 of 39
Case 8:20-cv-00432-DKC Document 1-1 Filed 02/18/20 Page 23 of 39
Case 8:20-cv-00432-DKC Document 1-1 Filed 02/18/20 Page 24 of 39
        Case 8:20-cv-00432-DKC Document 1-1 Filed 02/18/20 Page 25 of 39




 .%
  N
.'.>v
J
Case 8:20-cv-00432-DKC Document 1-1 Filed 02/18/20 Page 26 of 39
Case 8:20-cv-00432-DKC Document 1-1 Filed 02/18/20 Page 27 of 39
Case 8:20-cv-00432-DKC Document 1-1 Filed 02/18/20 Page 28 of 39
Case 8:20-cv-00432-DKC Document 1-1 Filed 02/18/20 Page 29 of 39
Case 8:20-cv-00432-DKC Document 1-1 Filed 02/18/20 Page 30 of 39
Case 8:20-cv-00432-DKC Document 1-1 Filed 02/18/20 Page 31 of 39
Case 8:20-cv-00432-DKC Document 1-1 Filed 02/18/20 Page 32 of 39
                   .
           :xC:%.21....
                       :..'lNt::::>:A:
                                     .)
                                      j)::!
                                   . '.:
                                             Case
                                          j... x
                                                        8:20-cv-00432-DKC Document 1-1 Filed 02/18/20 Page 33 of 39
           :.
         .'> .'.
        ..
                                       g .ky  +..
                                               ..
                                                )y
                                                 :jr.
   ..                                       ms
 :i
  : d1
     .li
       jrl
         r! .%.7'. :
      '',.
                   1è
                   'z
                    :.'
                      .
                     :t
                      ,.                                                                            .                                                  .               .4
 <
    . x
 ...,        wc. . x
    <''kkh:u NQk
                    m
                    . .
                    N.e
                                                                  e a          ent of u IIc afet an                                    orrectlonal e lces
            x':!j '.r:r  xk
                          :w
                           ..h
                             Nyf
 ..


         ' *>
            wkw np      y.
                         '
                         x
                         @                                                                           a..                             .
         Ay%h
            %x
             .'
               w'c :'..'x.  :
                            y'      '..''                                                        Dlvlslon ofCorrectlon
             V :::.::::
                       +::
                       : .
                         :.
                         .
                          :
                          y                                                                   Qjfjx ojjjje Com m jssiozpF
                                                                                        67'F% Rpisterstown RoaG.fjaftlmtr
                                                                                                                        zre,Mtarjzianlj2!215..2342
                                                               (41())585-330'
                                                                            î.FAXt'
                                                                                  410'
                                                                                     ?76,$-4373TOLLFRF.E(877)379-8636.V,
                                                                                                                       ?I7'
                                                                                                                          Y f601
                                                                                                                               :
                                                                                                                               1)735-2258*'
                                                                                                                                          syhtty
                                                                                                                                               ..d
                                                                                                                                                 .p)>ç
                                                                                                                                                     è'
                                                                                                                                                      .
                                                                                                                                                      4.(4k
                                                                                                                                                          .(
                                                                                                                                                           4(
                                                                                                                                                            >
                                                                                                                                                            1.
                                                                                                                                                             '
                                                                                                                                                             3
                                                                                                                                                             :i.
                                                                                                                                                               (è
                                                                                                                                                                .-
                                                                                                                                                                 .
                                                                                                                                                                 3.Lk'
                                                                                                                                                                     .
                                                                                                                                                                     Lf.
   ST.AT.EOF MARYLzk&D

          l-.G!R9RY :i()Q'lAsk
             (pCèh/E7
                    -F?hp(iF?

  BOYD K RUT.HERFORD                                                                                                                                  N' ovenlber2Q
                                                                                                                                                                  .
                                                                                                                                                                  ),20 16
     t.1'GOVERNOR

    STEPHEN T.KIO'v'EH
       SECRETART
   '
   v%7!t.tlFï>z!t).i;)-E:
   ()EI
      -FhIJ'Tnï'))E-(rFiE7
                          -$'%vlJkE?-i
                           -1-74F?'r
                                                             A lbert):1'
                                                                       .
                                                                       iIls 1734-4
                                                                                 :
                                                                                 .6
      J* hd!!K11tllrF7'1k-r$f28h('                           N BCI
   J MIC!dAE1-ZEIGI-EE?
   i)!EPUIY SE('.gETARY
        OPERJSTIONS
                                                              l7earN
                                                                   'z
                                                                    l.
                                                                    x
                                                                    'r.Nz
                                                                       'li)ls:

    RHIEA L HARRIS
 ASSiSI'
       ANT SECI?E'EAR'
                     K
                                                             '
                                                             l-his'
                                                                  svillacknosvledgereceiptofyourachninistrati'
                                                                                                             vereluttctysubnAission
PROGRAM SANDSEI?V/ICEI.S                                     dated l0/28,/16.
   D,Ak?!D N.Bt:
               -Z#qNS()N
 ASSISTANT SECRQTARY
  CAPiTALPROGRAMS                                            I>ursuantto the l85 seriesofthe llivision.'s directives,yottrrequttstl' nustfirst
                                                             beaddressed bythe Nvarden tlfthe institution '   wzherel'ou are currently                             .

                                                             housttd. Therefo'  re,by copy ()fthis correspondence,Ialm redirecting ytlur
                                                             requestlbradlninistrativerenledy to thesvarden ask'ingthathe/'sherevien.'
                                                             and initiateappropriate processing.ofthe request- N'o furtheraction on your
                                                             lnartisnecessary. '  You al'eaffordedtherightto appealany response received                       .


                                                             fyon'jthe '
                                                                       Wrarden totheoftseetA.  t'
                                                                                                -thef'
                                                                                                     -onnnnissionerofC.tèn-ection within the
                                                             applica.b1e tinnefrannes.



                                                                                                                '-Xe x iy .N
                                                                                                                N
                                                                                                                .-.11)t.
                                                                                                                    .
                                                                                                                        rk
                                                                                                                       ''
                                                                                                                    .. .
                                                                                                                       .
                                                                                                                       s
                                                                                                                         -.rkzjj
                                                                                                                         !I.1 :
                                                                                                                               k
                                                                                                                               t
                                                                                                                               N
                                                                                                                               r.
                                                                                                                                ,
                                                                                                                                .*?z,
                                                                                                                                    .
                                                                                                                                    x'
                                                                                                                                     sj
                                                                                                                     z ,., il :, j....
                                                                                                                     z!
                                                                                                                      -  j tkt:ï'.   > x.'.81)$ k
                                                                                                                      kt
                                                                                                                    e ;             .-- -7
                                                                                                                       ''sx. ik.ç?.-' -5:. t? h 1
                                                                                                                    p
                                                                                                                    :
                                                                                                                    $1kkA
                                                                                                                        N
                                                                                                                        k
                                                                                                                        zt
                                                                                                                         l'
                                                                                                                          ;'
                                                                                                                           :
                                                                                                                           .
                                                                                                                           $
                                                                                                                           .'
                                                                                                                            :
                                                                                                                            t
                                                                                                                            '
                                                                                                                            s
                                                                                                                            s7
                                                                                                                             t..'t
                                                                                                                              L  k
                                                                                                                                 q
                                                                                                                                 u..
                                                                                                                                   l
                                                                                                                                   t
                                                                                                                                   k'.
                                                                                                                                   2:
                                                                                                                                    . %
                                                                                                                                      .
                                                                                                                                      -
                                                                                                                                    ...
                                                                                                                                       J
                                                                                                                                       ''
                                                                                                                                        .
                                                                                                                                        'tk...''.
                                                                                                                                                1'
                                                                                                                                                 N
                                                                                                                                                 u.':
                                                                                                                  '
                                                                                                                  ,.!
                                                                                                                    i
                                                                                                                    -
                                                                                                                    .
                                                                                                                       .1
                                                                                                                        .
                                                                                                                        2
                                                                                                                        b.i
                                                                                                                          tI
                                                                                                                          -  ''ct v.(-.    .x.() 4.'.lox.tII
                                                                                                                                     *'          )%
                                                                                                                 l-
                                                                                                                  )('J(.
                                                                                                                       ? 1'
                                                                                                                          -
                                                                                                                          143 ,
                                                                                                                              X.
                                                                                                                               11P/1f :'tC
                                                                                                                                         .nit
Case 8:20-cv-00432-DKC Document 1-1 Filed 02/18/20 Page 34 of 39
Case 8:20-cv-00432-DKC Document 1-1 Filed 02/18/20 Page 35 of 39
'
*
d
                                                                       ''axckx.'.';h.'.s'.%'.x..œgNCN ;/h
                                                                                                    .t  N.
                                                                                                         SUs.'5.
                                                                                                      %jh?     Nq.y
                                                                                                         XkX .. X)Aq
                                                                                                                   hkxx''aewhu
                                                                                                                     N
                                                                                                                     .N
                                                                                                                      :%. .  A4h(*.)%:.1%'%'..'''
                                                                                                                              ..s.xNuhAs.sx.  x
                                                                                                                                              q.%< .xw.sxv.%s ..
                                                                                                                                                               y..'. .
                                                                                                                                                                     '.
                                                                                                                                                                      '.iï.'.2a,  .:'xu           .y'.p
                                                                                                                                                                                                      'v'.'
                                                                                                                                                                                                          .?
                                                                                                                                                                                                             .'.q'>1'.Nq
                                                                                                                                                                                                            Nu..
                                                                                                                                                                                                               .C      '.1%'y.''..'.'.''.Nx sY.y.xsq
                                                                                                                                                                                                                  ''.'.h:
                                                                                                                                                                                                                .'x
                                                                                                                                                                                                                  .          x(
                                                                                                                                                                                                                              '4
                                                                                                                                                                                                                               .'  .4 w-.%tx. pq.  N<k
                                                                                                                                                                                                                                                 w.y5
                                                                                                                                                                                                                                                    h
                                                                                                                                                                                                                                                    kx.A.;N'''.*'A' s.
                                                                                                                                                                                                                                                    ..qNc
                                                                                                                                                                                                                                                       k..h
                                                                                                                                                                                                                                                          xy.xs.:
                                                                                                                                                                                                                                                                n.
                                                                                                                                                                                                                                                                 /1  x.N.''x...gx.
                                                                                                                                                                                                                                                                                 s.'%'N
                                                                                                                                                                                                                                                                                 Nk
                                                                                                                                                                                                                                                                               lxjs.
                                                                                                                                                                                                                                                                                      x%4''.''.CA'N.
                                                                                                                                                                                                                                                                                    ç.t)K<'
                                                                                                                                                                                                                                                                                          p'.h'
                                                                                                                                                                                                                                                                                              .%%
                                                                                                                                                                                                                                                                                                %'
                                                                                                                                                                                                                                                                                                   N'Nk'' Nz' Nw
                                                                                                                                                                                                                                                                                                 %ç'
                                                                                                                                                                                                                                                                                                   's
                                                                                                                                                                                                                                                                                                    &qx m
                                                                                                                                                                                                                                                                                                        q
                                                                                                                                                                                                                                                                                                        .%L
                                                                                                                                                                                                                                                                                                          <xx
                                                                                                                                                                                                                                                                                                            i.
                                                                                                                                                                                                                                                                                                             lySNU
                                                                                                                                                                                                                                                                                                                 N
                                                                                                                                                                                                                                                                                                                 S.
                                                                                                                                                                                                                                                                                                               >:cNKy'%%v
                                                                                                                                                                                                                                                                                                                        %(
                                                                                                                                                                                                                                                                                                                         -%%#à%Q'. 'N ' N..
                                                                                                                                                                                                                                                                                                                  x . . .'x     %k m  .'jN:%
                                                                                                                                                                                                                                                                                                                                           %.
                                                                                                                                                                                                                                                                                                                                            %
                                                                                                                                                                                                                                                                                                                                            $Y';
                                                                                                                                                                                                                                                                                                                                               xà
                                                                                                                                                                                                                                                                                                                                                %%y
                                                                                                                                                                                                                                                                                                                                                  'K
                                                                                                                                                                                                                                                                                                                                                   'SNqtN
                                                                                                                                                                                                                                                                                                                                                     .   KY
                                                                                                                                                                                                                                                                                                                                                          %V
                                                                                                                                                                                                                                                                                                                                                          *'ANQ
                                                                                                                                                                                                                                                                                                                                                              '' .5'11:
                                                                                                                                                                                                                                                                                                                                                                      11)
                                                                                                                                                                                                                                                                                                                                                                        %N A.     C:
                                                                                                                                                                                                                                                                                                                                                                                   XNK C''*N'*%***.''' 51                                               1.
                                                                                                                                                                                                                                                                                                                                                                                                                                                         *:<  Y*q.     h
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       NVKh
                                                         %%xsx
                                                             %%.
                                                             ..
                                                               mk
                                                                A4.,*:
                                                                    .st 4N
                                                                      'vht'
                                                                         usù
                                                                          ..d
                                                                            .r'
                                                                              %w'
                                                                                %xx>%ttb
                                                                                       :h)
                                                                                       .  kt .q.xx
                                                                                             '   ...
                                                                                                   .qv.%..
                                                                                                         >yhx..
                                                                                                              cq
                                                                                                             ....
                                                                                                                .s
                                                                                                                 &v
                                                                                                                  %
                                                                                                                  .h.   .:.
                                                                                                                          d
                                                                                                                          &p
                                                                                                                           c..>            tx
                                                                                                                                            k)4. ,..,>
                                                                                                                                                     .yNlc':..     .
                                                                                                                                                                   c.:x'.'..qNx
                                                                                                                                                                              seu
                                                                                                                                                                              q  .nqz.wx Ac
                                                                                                                                                                                        u.....
                                                                                                                                                                                             .c...
                                                                                                                                                                                                 ....
                                                                                                                                                                                                    c   ,N
                                                                                                                                                                                                         .&A3'..z
                                                                                                                                                                                                                xC
                                                                                                                                                                                                                 ' -%
                                                                                                                                                                                                                 s4/
                                                                                                                                                                                                                    hx
                                                                                                                                                                                                                    ..
                                                                                                                                                                                                                      h
                                                                                                                                                                                                                      ...
                                                                                                                                                                                                                        ...'>Nn%,    u.'.
                                                                                                                                                                                                                                        '.      'w...
                                                                                                                                                                                                                                          Nk'....   .
                                                                                                                                                                                                                                                    .'
                                                                                                                                                                                                                                                     ..
                                                                                                                                                                                                                                                      .'
                                                                                                                                                                                                                                                       '.'>hc
                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                            ..>*s  ....x
                                                                                                                                                                                                                                                                   '   %%.%%û.'
                                                                                                                                                                                                                                                                              ><   x.
                                                                                                                                                                                                                                                                                    v..,      %'c  y  ''.     u.:. w xv N.Nh.... ..xw    .. .xx'. hA.
                                                                                                                                                                                                                                                                                                                                            .'          %.'p.kh
                                                                                                                                                                                                                                                                                                                                                            Nx  '
                                                                                                                                                                                                                                                                                                                                                               bh      *t1' '
                                                                                                                                                                                                                                                                                                                                                                          'wx'>
                                                                                                                                                                                                                                                                                                                                                                            '.xqht
                                                                                                                                                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                                                                                                                                 64>k.,..y9u4C%.'.:NYq'%y.qX%*.>*'%.q.1Xk'%.w%'&''x.'ö.%..>h'R''5.hNv.%s.q..'''.1:t'':kë'''''
                                                                         uk     ..Ah.
                                                                                    q.    NN:.                   h .ç
                                                                                                                    hà     Ah,
                                                                                                                                                                                                                                                                                                                                                        .
                                                                   'pk                .>
                                                                                      '
                                                                                     ..   %      ..' ' 5k'            .<.  x  .Ak         .*  .      .x.'  <uxh
                                                                                                                                                              hn
                                                                                                                                                               %v.sltq
                                                                                                                                                               *     'xxk.x. s.%.%t%..
                                                                                                                                                                                     %.
                                                                                                                                                                                      'x
                                                                                                                                                                                       %*'*.s ')    %cN. )hq4
                                                                                                                                                                                                           .         '...%.x% xxlxi.%kkx
                                                                                                                                                                                                                                       N. %
                                                                                                                                                                                                                                        k'h     '            .   .s.
                                                                                                                                                                                                                                                                 , .
                                                                                                                                                                                                                                                                   q'
                                                                                                                                                                                                                                                                   '.'.
                                                                                                                                                                                                                                                                    'c '
                                                                                                                                                                                                                                                                       .s  xcx'lk
                                                                                                                                                                                                                                                                                y '
                                                                                                                                                                                                                                                                                  ..s.tA
                                                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                                       *.k
                                                                                                                                                                                                                                                                                         <%:4
                                                                                                                                                                                                                                                                                          1. %Ns<NNk
                                                                                                                                                                                                                                                                                                 Aq
                                                                                                                                                                                                                                                                                                 N K'.
                                                                                                                                                                                                                                                                                                     S'
                                                                                                                                                                                                                                                                                                     '.K'%
                                                                                                                                                                                                                                                                                                      '   .
                                                                                                                                                                                                                                                                                                          9.ja
                                                                                                                                                                                                                                                                                                            'N.
                                                                                                                                                                                                                                                                                                              >.
                                                                                                                                                                                                                                                                                                               j.Y
                                                                                                                                                                                                                                                                                                                 s'                    iL%':
                                                                                                                                                                                                                                                                                                                                           N
                                                                                                                                                                                                                                                                                                                                           >'
                                                                                                                                                                                                                                                                                                                                            l'%   p'u
                                                                                                                                                                                                                                                                                                                                                .:' .v  's
                                                                                                                                                                                                                                                                                                                                                         Aq.V
                                                                                                                                                                                                                                                                                                                                                          t
                                                                                                                                                                                                                                                                                                                                                             . 'N>%
                                                                                                                                                                                                                                                                                                                                                                  '' h  '>tx%'x
                                                                                                                                                                                                                                                                                                                                                                              .q
                                                                                                                                                                                                                                                                                                                                                                              *''.'.
                                                                                                                                                                                                                                                                                                                                                                                   ''N  S
                                                        vy
                                                         ...N
                                                            .x.4..>.'
                                                                    .hy. .',.        4v..h.
                                                                                          %.k
                                                                                            s.t'<xxh.x:..
                                                                                                        N. X. A'              %tn .... s v       .       ,y   .                                 x........   % .      ...                . ..sxw..    ... u .     c
                                                                                                                                                                                                                                                                 g x..x
                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                     .&., xq .x . .  .x
                                                                                                                                                                                                                                                                                     . %.
                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                       x  . .
                                                                                                                                                                                                                                                                                            c    y ss %      ).    '.
                                                                                                                                                                                                                                                                                                                  .y      %.........s x%..%
                                                                                                                                                                                                                                                                                                                           x,             .    '         .  w'
                                                                                                                                                                                                                                                                                                                                                             ..'
                                                                                                                                                                                                                                                                                                                                                               ..'     .'
                                            Case 8:20-cv-00432-DKC
                                                  .xc.:..          Document
                                                                          ..xx 1-1
                                                                        x.:      , Filedx 02/18/20
                                                                                             .
                                                                                                   Page 36uxofxwx392..*>x.
                                                                                                        h
                                                                                                        .   t .
                                                                                                              .  s '       Nr sw.K n .  .  .
                                                                                                                                           vs
                                                                                                                                            .
                                                                                                                                            w%.
                                                                                                                                              . :.
                                                                                                                                                 .
                                                                                                                                            . . .. ...
                                                                                                                                                     .... .  . .
                                                                                                                                                               . . evu  .                      .s .xA     . x .
                                                                                                                                                                                                       vn%.. .:.x.        y  s        jk
                                                                                                                                                                                                                            sxwxzqh.sx.. .sx .                     .  . .     s   q
                                                                                                                                                                                                                                                                                 . .... %vq:g...   xu ..  .       .
                                                                                                                                                                                                                                                                                                                  x .
                                                                                                                                                                                                                                                                                                                    . x
                                                                                                                                                                                                                                                                                                                      .....               . .
                                                                                                                                                                                                                                                                                                                                            v ... . .. . .  x    .. ..  x. . . .   .  ..

                                                                                                                                                                                                                                            -                             wx                   %w<Kç '' -ê%'''                                                              '<                        *NK** ' N '' '''
             .   ''
                                  jk                      '' .''%...%x.
                                                                      x.
                                                                       NT
                                                                       .
                                                                       q   qx
                                                                         x.x
                                                                         %    x. NNxopwx
                                                                            v*%
                                                                             x.*..' xv..xo:''
                                                                                            .y
                                                                                             .
                                                                                            .N
                                                                                               hya
                                                                                             %us
                                                                                                  'x.
                                                                                                S...
                                                                                         %. A.?. .:  v%'/
                                                                                                     ...
                                                                                                    Ns  .x
                                                                                                         .h
                                                                                                           '
                                                                                                          'e
                                                                                                           .>kxu
                                                                                                             .b
                                                                                                                qq
                                                                                                              ',.
                                                                                                                     q'.Xq'xs.
                                                                                                                  xxa.
                                                                                                                             x)>:hNxNw.NNlKNL4'lh'
                                                                                                                              .q                 .x'x...
                                                                                                                                                       ....
                                                                                                                                                     .NK .x..                                         <h. .x
                                                                                                                                                                                                           .'%> XN.%h
                                                                                                                                                                                                           .''
                                                                                                                                                                                                             .x..'h% ..s..%. .*j)*
                                                                                                                                                                                                                                  hKFXh>'
                                                                                                                                                                                                                                        ..'&
                                                                                                                                                                                                                                     '...4<*
                                                                                                                                                                                                                                            N2:'
                                                                                                                                                                                                                                            j.4
                                                                                                                                                                                                                                              Nx,*
                                                                                                                                                                                                                                                 %
                                                                                                                                                                                                                                                  x
                                                                                                                                                                                                                                                  YNN
                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                       bv
                                                                                                                                                                                                                                                   'sxY''
                                                                                                                                                                                                                                                          N%7'
                                                                                                                                                                                                                                                        ..'q.5.N w:Y'
                                                                                                                                                                                                                                                                     ''
                                                                                                                                                                                                                                                                       l%
                                                                                                                                                                                                                                                                    >.N.k..'
                                                                                                                                                                                                                                                                            .'N.NKNN <
                                                                                                                                                                                                                                                                           .N
                                                                                                                                                                                                                                                                            .'<t
                                                                                                                                                                                                                                                                               .*< '.
                                                                                                                                                                                                                                                                                          .N.*
                                                                                                                                                                                                                                                                                     '.l.h.k
                                                                                                                                                                                                                                                                                               w>'Y%4/
                                                                                                                                                                                                                                                                                                 %xN*.2'q.'d.4
                                                                                                                                                                                                                                                                                                              Y#F CN''
                                                                                                                                                                                                                                                                                                              '0N.q;N.YC..I?I 2     .''
                                                                                                                                                                                                                                                                                                                                        à '' N:
                                                                                                                                                                                                                                                                                                                                      N:'
                                                                                                                                                                                                                                                                                                                                        ''
                                                                                                                                                                                                                                                                                                                                                                   xyhN'
                                                                                                                                                                                                                                                                                                                                                          Y'.N...jt>'qz%..%;'
                                                                                                                                                                                                                                                                                                                                         ..sN:y.N.>x.C.J'.C                 %.
                                                                                                                                                                                                                                                                                                                                                                              NX<.N
                                                                                                                                                                                                                                                                                                                                                                              %'N13.
                                                                                                                                                                                                                                                                                                                                                                             '%     .''1
                                                                                                                                                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                                                                                                                                       .x*:%''
                                                                                                                                                                                                                                                                                                                                                                                             X'T'
                                                                                                                                                                                                                                                                                                                                                                                                N
                                                                                                                                                                                                                                                                                                                                                                                                XN2w%'N
                                                                                                                                                                                                                                                                                                                                                                                                   .'2'.*K
                                                                                                                                                                                                                                                                                                                                                                                                       .'NN
                                                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                           x
                                                                                                                                                                                                                                                                                                                                                                                                           h'xxl.
                                                                                                                                                                                                                                                                                                                                                                                                            4...'.N
                                                                                                                                                                                                                                                                                                                                                                                                                  x'
                                                                                                                                                                                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                                                                                                                                                                                    Y .f.'
                                                                                                                                                                                                                                                                                                                                                                                                                   *.
                                                                                                                                                                                                                                                                                                                                                                                                                    ' .''2N..RN'4
                                                                                                                                                                                                                                                                                                                                                                                                                    .x'
                                                                                                                                                                                                                                                                                                                                                                                                                                    .'
                                                                                                                                                                                                                                                                                                                                                                                                                                   Y'
                                                                                                                                                                                                                                                                                                                                                                                                                                 's.
                                                                                                                                                                                                                                                                                                                                                                                                                                   ' .I.CY
                                                                                                                                                                                                                                                                                                                                                                                                                                    '4
                                                                                                                                                                                                                                                                                                                                                                                                                                     N4
                                                                                                                                                                                                                                                                                                                                                                                                                                         N''%Nkx.'
                                                                                                                                                                                                                                                                                                                                                                                                                                         X..*1%..s..G.Y':V'.'
                                                                                                                                                                                                                                                                                                                                                                                                                                      ..X
                                                                                                   x)           e..
                                                                                                                  *...
                                                                                                                     N..                                                                                                                                                            .'
                          .                          jl.
                                                       qx
                                                        h
                                                        .' .'   .q.
                                                                                  .W V N
                                                                                       'l
                                                                                          .
                                                                                         ..
                                                                                         kll    '. ,  X      .
                                                                                                           Z.:.
                                                                                                              .
                                                                                                              7?'        sj
                                                                                                                          1 ,
                                                                                                                            .. .N.'.,....jr;x    ...;&
                                                                                                                                                 t       ('
                                                                                                                                                       ...:                                        ...
                                                                                                                                                                                                     ;'%
                                                                                                                                                                                                       s.,x
                                                                                                                                                                                                       .   v x                           N.      .
                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                 ,.
                                                                                                                                                                                                                                                  4.           *
                                                                                                                                                                                                                                                               '.
                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                %.
                                                                                                                                                                                                                                                                ..
                                                                                                                                                                                                                                                                 q
                                                                                                                                                                                                                                                                 q
                                                                                                                                                                                                                                                             ..,.. ..
                                                                                                                                                                                                                                                                    ;
                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                       *
                                                                                                                                                                                                                                                                       A
                                                                                                                                                                                                                                                                       j
                                                                                                                                                                                                                                                                       ..
                                                                                                                                                                                                                                                                        j  ..xs
                                                                                                                                                                                                                                                                              Y'
                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                               %
                                                                                                                                                                                                                                                                               K'
                                                                                                                                                                                                                                                                                s.
                                                                                                                                                                                                                                                                                 %
                                                                                                                                                                                                                                                                                 N'.
                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                   )
                                                                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                                                                   ..v     4.k.
                                                                                                                                                                                                                                                                                           .  '
                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                              ;
                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                              )
                                                                                                                                                                                                                                                                                            ' q...
                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                  .'
                                                                                                                                                                                                                                                                                                .*''''!
                                                                                                                                                                                                                                                                                                             :.
                                                                                                                                                                                                                                                                                                             N'
                                                                                                                                                                                                                                                                                                               Nx
                                                                                                                                                                                                                                                                                                               :.     xx
                                                                                                                                                                                                                                                                                                                      aq    ..:
                                                                                                                                                                                                                                                                                                                              ..
                                                                                                                                                                                                                                                                                                                               '.j
                                                                                                                                                                                                                                                                                                                                 .r
                                                                                                                                                                                                                                                                                                                                  qh
                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                   .X'
                                                                                                                                                                                                                                                                                                                                    l
                                                                                                                                                                                                                                                                                                                                    k
                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                    .:$
                                                                                                                                                                                                                                                                                                                                      .. .Y'                                 .
                                                                                                                                                                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                                                                                                                                                                             .'x'.'
                                                                                                                                                                                                                                                                                                                                                                                  x''ç
                                                                                                                                                                                                                                                                                                                                                                                    .?.
                                                                                                                                                                                                                                                                                                                                                                                      ;'
                                                                                                                                                                                                                                                                                                                                                                                       ..k,,
                                                                                                                                                                                                                                                                                                                                                                                           j
                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                           q . qq
                                                                                                                                                                                                                                                                                                                                                                                              .x,
                                                                                                                                                                                                                                                                                                                                                                                                q.s .
                                                                                                                                                                                                                                                                                                                                                                                                     .A
                                                                                                                                                                                                                                                                                                                                                                                                     s,.hq
                                                                                                                                                                                                                                                                                                                                                                                                        ..:,
                                                                                                                                                                                                                                                                                                                                                                                                           .%
                                                                                                                                                                                                                                                                                                                                                                                                           ''.    ..x
                                                                                                                                                                                                                                                                                                                                                                                                                  .             .: .'.
                                                                                                                                                                                                                                                                                                                                                                                                                                     ..
                                                                                                                                                                                                                                                                                                                                                                                                                                      .  .
                                                        I.L..w
                                                             '
                                                             .'n
                                                               ..                            '           h               '              *>       .
                                                                                                                                                 *?:%  '''                                         Lt.'5h%....'.*s.5.q..','....'. %î7''.x
                                                                                                                                                                                                   s                                                                                                    *      '..''''...'        ''.                 '' ..'.''.'                    .'.. .7 ..          .'
                                                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                           YX4.' '%..A       .
                                                                                                                                                                                                                                             h'
                                                                                                                                                                                                                                              x'
                                                                                                                                                                                                                                               ,..
                                                                                                                                                                                                                                                 ' .
                                                                                                                                                                                                                                                   ' h  '    '    .    .
                                                                                                                                                                                                                                                                       4
                                                                                                                                                                                                                                                                       *:  . x.
                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                              ',
                                                                                                                                                                                                                                                                               Y
                                                                                                                                                                                                                                                                               x
                                                                                                                                                                                                                                                                               .< x
                                                                                                                                                                                                                                                                                  X '' . ).gj
                                                                                                                                                                                                                                                                                            :y:
                                                     Iqj
                                                       N.               .'     %'
                                                                               '                 A.
                                                                                                  k5:k
                                                                                                     L''                  ' '
                                                                                                                            <'
                                                                                                                             '
                                                                                                                             .wk
                                                                                                                               ru                                                                                                                                                           '            x  '                       ' ...l .   '
                                                                                                                                                                                                                                                                                                                                               2
                                                                                                                                                                                                                                                                                                                                               .                                                :  .''       2.
                                                                                                                                                                                                                                                                                                                                                                                                              .  .'
                                                                                                                                                                                                                                                                                                                                                                                                                  .'
                                                                                                                                                                                                                                                                                                                                                                                                                   .h
                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                     .C
                                                                                                                                                                                                                                                                                                                                                                                                                         '
                                                     .
                                                     'xxNx
                                                         .'x
                                                                    xs.   .
                                                                        ....  ...
                                                                            .....x     x..   ..
                                                                                              s..  .. s..p
                                                                                                        .
                                                                                                           .....%.    .   .   ..  s
                                                                                                                                  . .
                                                                                                                                                                                                  ... .'                                                                                      ;
                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                              .181
                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                 ..x .        .
                                                                                                                                                                                                                                                                                                              q:               .. .                . .                              .          ..    .
                                                                                                                                                                                                                                                                                                                                                                                                    .. ...
                                                                                                                                                                                                                                                                                                                                                                                                         ...        . 2,!
                                                                                                                                                                                                                                                                                                                                                                                                                        ..      .: )
                                                                                                                                                                                                                                                                                                                                                                                                                                   :.
                                                                                                                                                                                                                                                                                                                                                                                                                                    . ,
                                                                                                                                                                                                                                                                                                                                                                                                                                      .1 7
                                                                                                                                                                                                                                                                                                                                                                                                                                         )'
                                                                                                                                                                                                                                                                                                                                                                                                                                          .'...''
                                 .                   x. 1'
                                                         1N..
                                                            >. h                                                                                                                                          '.LVXY'      C.N.                . .
                                                                                                                                                                                                                                           ... . >
                                                                                                                                                                                                                                                 x    .y  x    ''N
                                                                                                                                                                                                                                                                 . .'. '
                                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                       .X .  '.
                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                              '. .
                                                                                                                                                                                                                                                                                 ' .
                                                                                                                                                                                                                                                                                   ..:.    .. ;x
                                                                                                                                                                                                                                                                                               N s
                                                                                                                                                                                                                                                                                                 .x .Y     y ...x '
                                                                                                                                                                                                                                                                                                                  x   .
                                                                                                                                                                                                                                                                                                                      x. ;'' .N
                                                                                                                                                                                                                                                                                                                             . .  X W   'NN  x
                                                                                                                                                                                                                                                                                                                                             F   . ..
                                                                                                                                                                                                                                                                                                                                                    x  lh '
                                                                                                                                                                                                                                                                                                                                                          . .' ''     '  ' '''x  .
                                                                                                                                                                                                                                                                                                                                                                                 '  '
                                                                                                                                                                                                                                                                                                                                                                                    w'.
                                                                                                                                                                                                                                                                                                                                                                                      '.'.
                                                                                                                                                                                                                                                                                                                                                                                         ' '
                                                                                                                                                                                                                                                                                                                                                                                           '.'
                                                                                                                                                                                                                                                                                                                                                                                             < ''  '
                              <,
                               .
                               1.
                               ;!,1
                      .          ,.
                  )
           '
           -.'
             t
             -k
              2'          *%'
                          'N.v
                            .q-
                           ..         '
                 :,' ''
               . h       ..i  92
            .% >  vzsxbk                                                                                                                                                            :.                                                                                                                                                   &'                                                                    x
           ..' . x
           )j.                  '
                                . 1:.
             .k
              .<xx-              i
                                 p
                                 r
                                 .
                                 1.
                                  à
                                  ,.
                                   ;u                                                                                                                                               j                                                                                                                                                    l                                                                     j
             '.
                      y t. .
                                                                                                                                                                             In ate nevanoe                                                                                              jce
                                                                                      îxn't7$p.Pr-lR'TE-F?F.J'  1'O%'V'N Fto  '-''/qD SkliTF.20t      ') BAI-)nMt      '3$7FJ.MAP'    .y't-/'sRlf)..
                                                                                                                                                                                                   912'j5-2.    ,>1'
                                                                                                                                                                                                                   .'
                                                                                                                                                                                                                    +.
                                                                                                                                                                                                                     ',
                                                                                                                                                                                                                      N
        >*!z'
            l-th*
                ic:3.F.
                      :%tzNN95
                             .'t-*ôx.
                                    N'
                                     .(i                                       4s0-.
                                                                                   v:t.$.
                                                                                        c..,
                                                                                           '.-3
                                                                                              .8,$t),
                                                                                                    $.j-'
                                                                                                        .eqe
                                                                                                           hst.
                                                                                                              xg..tfy-v
                                                                                                                      A..,
                                                                                                                         $k'
                                                                                                                           i.150.jr a-*.N.l,q-.
                                                                                                                                              I'hê(.;,.
                                                                                                                                                      <
                                                                                                                                                      -.,fa-h
                                                                                                                                                            .
                                                                                                                                                            w'
                                                                                                                                                             -'
                                                                                                                                                              sç.
                                                                                                                                                                *a.
                                                                                                                                                                 '*. * -.'
                                                                                                                                                                         Fu
                                                                                                                                                                          'Aw
                                                                                                                                                                            ci.
                                                                                                                                                                              zz!z:
                                                                                                                                                                                 e'':h
                                                                                                                                                                                     'J
                                                                                                                                                                                      '
                                                                                                                                                                                      . *.sêylo,w..r.lps'e.;s.ssx
                                                                                                                                                                                                                keeo<.rf'
                                                                                                                                                                                                                        oa
                                                                                                                                                                                                                         '.$-.
                                                                                                                                                                                                                             4s-
     E-AWFSF-Ef' A')EJ.1-iO(.)AN,dR.
              G()kQ2
                   .6?h.
                       g79
       G3YLA!i.FIIA HtEHFORD
          L:E'.GIWERNOR
         STEPBQNltKIS'
                     ZtYEFi
            SECRETARY
    CIIJ616)E3.!.zX.>4'iAe'6):l(i()h1;ï)l).
       br ctlrhvzY DIREECTOR



                                                                                                                                                                                                                            -
                                                                                                                                                                                                                            z.
                                                                                                                                                                                                                             j.
                                                                                                                                                                                                                              1-
                                                                                                                                                                                                                               .
                                                                                                                                                                                                                               81-ilIn
                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                                     u,.
                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                       s
                                                                                                                                                                                                                                       3
                                                                                                                                                                                                                                       ..
                                                                                                                                                                                                                                        f)1
                                                                                                                                                                                                                                          ,7

                                       t-'t.!bertN.
                                                 -z
                                                  1'
                                                   ills,#.17344
                                                              .6
                                       NBCI

                                                                                                            R e. .
                                                                                                                 1(
                                                                                                                  l
                                                                                                                  -
                                                                                                                  .X
                                                                                                                   $t-
                                                                                                                     J
                                                                                                                     .X1O..
                                                                                                                          9
                                                                                                                          x.0x
                                                                                                                             1Vt0,
                                                                                                                                 *-
                                                                                                                                  1
                                                                                                                                  ..
                                                                                                                                   X
                                                                                                                                   '
                                                                                                                                   !'.
                                                                                                                                     '
                                                                                                                                     :
                                                                                                                                     '
                                                                                                                                     k

                                       lneilr'
                                             5z
                                              1r-N
                                                 .'
                                                  fj
                                                   -I1s-


                                               Ihave eonductef-laprelinlinttry t-evie'
                                                                                     w'ofyourgt-ittvanûereceivetlFebrttary 6),.
                                                                                                                              201-
                                                                                                                                 .
                                                                                                                                 ;
                                                                                                                                 '. .
                                                                                                                                    1n
                                       essenett,yot,conlplained thdt.
                                                                    ARP fbnnsttre notavailable i'   n y'
                                                                                                       ot':
                                                                                                          runit.

                                                Ieoflclude' tllaty' otlhave failekltt-
                                                                                     )stateaclain-iup(-.
                                                                                                       n-
                                                                                                        14.
                                                                                                          vll1ch adfn11. 11
                                                                                                                          -stratisze rktIietJcanand
                                       should bk!urantetl. 'fhei'e are variouslueal'  j.
                                                                                       savailablttto requestA .  RP ll-
                                                                                                                      lnnsaside fj-oj     '
                                                                                                                                          n
                                       rktquesting thefn f-
                                                          rfn'n (-lfflcerson votlrtier. ARP forlus are i a.
                                                                                                          vaila.ble in.C--
                                                                                                                         .ase' &lanltq.e'
                                                                                                                               .          n-
                                                                                                                                           tentalj.
                                                                                                                                                  d in
                                       the l1brary.

                                                xecorclingly,yotlrgrievzance isllereby :1$:1141inistratively tlisn)issed pul-stzant.to lkld.Cokle
                                                zt

                                       4nn.(.
                                       ..   -
                                            ;orr.Se1-s..j10-207$
                                                               'b1()1)ashavif)g tleendeterfninet
                                                                                               '
                                                                                               l.tobew.'htàlly laekiftg infuerit.andtl)is
                                                                                                                  .

                                       l-
                                        ijttèsclosed.




                                       7:
                                        ï.5/dt7:T1
Case 8:20-cv-00432-DKC Document 1-1 Filed 02/18/20 Page 37 of 39
Case 8:20-cv-00432-DKC Document 1-1 Filed 02/18/20 Page 38 of 39
Case 8:20-cv-00432-DKC Document 1-1 Filed 02/18/20 Page 39 of 39
